253 F.3d 839 (5th Cir. 2001)
MARK ERIC WRIGHT, Plaintiff-Appellantv.GAYLE HOLLINGSWORTH, Etc; ET AL, Defendants,GAYLE HOLLINGSWORTH, Registered Nurse at Telford, Individually and in official capacity, Defendant-Appellee.
No. 99-40063
UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
June 11, 2001

Appeal from the United States District Court for the Eastern District of Texas; David Folsom, Judge.
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.
Prior report: 201 F.3d 663.
PER CURIAM:


1
This case is REMANDED to the original panel for reconsideration in the light of Booth v. Churner, 121 S. Ct. 1819, (2001).